UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1129


ALFRED ROBINSON, JR.,

                      Plaintiff – Appellant,

          v.

LAURIE WATKINS,    Regional    Commissioner,   Social    Security
Administration,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:11-cv-00089-MSD-TEM)


Submitted:   April 26, 2012                  Decided:   April 30, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alfred Robinson, Jr., Appellant Pro         Se. Mark    Anthony Exley,
Assistant  United  States Attorney,         Norfolk,    Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Alfred     Robinson,    Jr.,   appeals    the    district     court’s

order accepting the recommendation of the magistrate judge and

dismissing     his    complaint     seeking     damages     for   the   Appellee’s

delay in providing Robinson with copies of his medical records

for failure to state a claim upon which relief could be granted.

We   have    reviewed    the   record     and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Robinson v. Watkins, No. 4:11-cv-00089-MSD-TEM (E.D. Va.

Dec. 5, 2011).        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court    and   argument     would   not     aid   the   decisional

process.



                                                                          AFFIRMED




                                        2